UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSTION PERIOD FROM TO Commission File Number333-157878 KOKO LTD. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 12901 South Buttercup Lane Spokane, Washington 99224 (509) 991-5761 (Address and telephone number of principal executive offices) Securities registered pursuant to Section 12(b) of the Act: Securities registered pursuant to section 12(g) of the Act: NONE NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YESoNO x Indicate by check mark if the registrant is required to file reports pursuant to Section 13 or Section 15(d) of the Act:YESxNO o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNO x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yesx No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of March 31, 2010: $1,284,375. TABLE OF CONTENTS Page PART I Item 1. Business. 3 Item 1A. Risk Factors. 8 Item 1B. Unresolved Staff Comments. 8 Item 2. Properties. 8 Item 3. Legal Proceedings. 8 Item 4. Submission of Matters to a Vote of Security Holders. 8 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 9 Item 6. Selected Financial Data. 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 13 Item 8. Financial Statements and Supplementary Data. 13 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 21 Item 9A. Controls and Procedures. 21 Item 9B. Other Information. 23 PART III Item 10. Directors, Executive Officers and Corporate Governance. 23 Item 11. Executive Compensation. 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 28 Item 13. Certain Relationships and Related Transactions, and Director Independence. 29 Item 14. Principal Accountant Fees and Services. 30 PART IV Item 15. Exhibits and Financial Statement Schedules. 31 -2- PART I ITEM 1.BUSINESS. General We were incorporated in the State of Nevada on June 19, 2007.We maintain our statutory registered agent’s office at The Corporation Trust Company of Nevada, 6100 Neil Road, Suite 500, Reno, Nevada 89511 and our business office is located at 12901 South Buttercup Lane, Spokane, Washington 99224. This is our mailing address as well. Our telephone number is (509) 991-5761.This is the home of Gregory Ruff, our president.Mr. Ruff supplies this office space to us on a rent-free basis. We have no revenues, have achieved losses since inception, have no operations, have been issued a going concern opinion and rely upon the sale of our securities and loans from our officers and directors to fund operations. Our goal is to promote, manufacture and market a steak timer. Previous Considerations Originally we planned to manufacture, sell and market a sun hat.As we proceeded with our plans we found that we learned from our patent attorney that we may be infringing on the patent of another company and accordingly we abandoned the plan to manufacture the sun hat.We then decided to shift our focus to the steak timer. Steak Timer Description We intend to manufacture and sell a steak timer.The timer is owned by Gregory Ruff, our president, and licensed to us. The steak timer is the size of an individual hand held computer devise.The timer has input fields that the user needs to make selections for such as cooking choices, if they want their steaks to finish cooking at the same time or independently of each other regardless of thickness / doneness combinations. The user can input up to four different thickness / doneness combinations. Thicknesses range from ¾ to 1 ¾ inches. Doneness ranges from rare to well done. Once this is done, the user starts the timer. The timer alerts the user when to start, rotate each steak for grill marks on both sides, flip and take steaks off heating source by audio beeps and flashing icon fields on the LCD screen. The cooking time is based upon the cooking recommendations of a well known cooking chart. Both the grill and broiler are set to high temperatures. Manufacturing The steak timer was designed in Spokane, Washington as well as the software programming and the filing of the patent application.In February 2010, we entered into a manufacturing contract with Meri LLC in February 2010, a top end line assembly manufacturer located in China. The contract is for Meri to manufacture, package and ship 10,000 units to our company head quarters. Payment terms require 50% down payment and the balance due upon receipt of the timers. -3- Distribution Koko just started their marketing campaign in March, 2010.We are soliciting potential end sellers for the timer. In this endeavor, we are soliciting major grocery stores to see if there is any interest in selling our product. We are also soliciting meat distributors. To date there are no agreements to do so. We plan on setting up a web presence on our own web site and others such as Amazon and Ebay to advertise and sell our timer. In this endeavor, we have obtained our web address www.mysteakchef.com. We should commence setting up our web store in April 2010. We intend to link our web store and engage the services of a fulfillment center to take and process orders through their call centers, bill and ship our product. We have identified a few centers but have yet to engage their services until we receive the shipment of our product. License We obtained an exclusive three year license from Gregory Ruff, to market and manufacture the steak timer.We have agreed to pay all costs associated with the development, manufacturing, and marketing of the steak timer.We also will pay Mr. Ruff a 20% royalty on the Net Factory Sales Price defined as follows: The gross factory selling price of the product or the US importer’s gross selling price if the steak timer is manufactured abroad, less usual trade discounts actually allowed, but not including advertising allowances or fees or commissions paid to our employees or agents.The Net Factory Sales Price shall not include packing costs, if itemized separately, import and export taxes, excise and other sales taxes, and custom duties, and costs of insurance and transportation, if billed separately, from the place of manufacture if in the U.S., or from the place of importation if manufactured abroad, to the customer’s premises or next point of distribution or sale.Bona fide returns may be deducted from units shipped into computing the royalty payable after such returns are made. Patents, Trademarks and Copyrights We do not own any patents, trademarks or copyrights.We do not know if we are or will be infringing on any patents, copyrights or trademarks.If we infringe on any patents, trademarks or copyrights we will be liable for damages and may be enjoined from conducting our proposed business.Further, because we have no patent or copyright covering our product, someone could use the information and compete with us and we will have no recourse against him. On April 26, 2009, Mr. Ruff filed a patent application for the steak timer with the United States Patent and Trademark office, application number 12/386,769.Even though a patent application has been filed, there is no assurance that a patent will be issued for the steak timer.We also applied for a trademark with the United States Patent and Trademark office, application number 76/701614 on Feb 16, 2010. Even though a trademark application has been filed, there is no assurance that a trademark will be issued for the steak timer. Website We intend to develop our own website. There are many service providers that now provide blank web fronts for an internet based store presence. GoDaddy, an internet web address company, who we acquired our trademark name through, provides such web store templates. Our sign up fees includes access to these easy to use web store templates. -4- We intend to sell our steak timer on our website, and/or another website (s) controlled by one of our distributors who have agreed to sell our steak timer, and process orders by credit card payments thereon.To ensure the security of transactions occurring over the Internet, U.S. federal regulations require that any computer software used within the United States contain a 128-bit encoding encryption, while any computer software exported to a foreign country contain a 40-bit encoding encryption. There is uncertainty as to whether the 128-bit encoding encryption required by the U.S. is sufficient security for transaction occurring over the Internet. Accordingly, there is a danger that any financial (credit card) transaction via the Internet will not be a secure transaction. Accordingly, risks such as the loss of data or loss of service on the Internet from technical failure or criminal acts are now being considered in the system specifications and in the security precautions in the development of the website. There is no assurance that such security precautions will be successful. Other than investigating potential technologies in support of our business purpose, we have had no material business operations since inception in June 2007.At present, we have yet to acquire or develop the necessary technology assets in support of our business purpose to become an Internet-based retailer focused on the design, manufacture and sale of our steak timer. The Internet is a world-wide medium of interconnected electronic and/or computer networks. Individuals and companies have recently recognized that the communication capabilities of the Internet provide a medium for not only the promotion and communication of ideas and concepts, but also for the presentation and sale of information, goods and services. Convenient Shopping Experience Our online store, or a website we post on someone else’s website, will provide customers with an easy-to-use web site. The website will be available 24 hours a day, seven days a week and will be reached from the shopper's home or office. Our online store will enable us to deliver our steak timer to customers in rural or other locations that do not have convenient access to physical stores. Customer Service We intend to provide a customer service department via email where consumers can resolve questions about the use of our steak timer.Furthermore, we will insure consumer satisfaction by offering a money back guarantee. We plan on accomplishing this by engaging a fulfillment center. There are many fulfillment centers that provide these types of services. Online Retail Store We intend to design our Internet store to be a place for individual consumers to purchase our steak timer.Our internet store may be a website that we either control directly or indirectly through a third party. Shopping at our Online Store We believe that the sale of our products on the Internet can offer attractive benefits to consumers. These include enhanced selection, convenience, quality, and ease-of-use, depth of content and information, and competitive pricing.Key features of our online store will include: -5- Browsing Our online store will offer consumers a simple, easy-to-use format intended to enhance product ordering. Selecting a Product and Checking Out To purchase products, consumers will simply click on the "add to cart" button to add a number of steak timers to his shopping cart.To execute orders, consumers click on the "checkout" button and, depending upon whether the consumer has previously shopped at our online store, are prompted to supply shipping details online. We will also offer consumers a variety of shipping options during the checkout process. Prior to finalizing an order by clicking the "submit" button, consumers will be shown their total charges along with the various options chosen at which point consumers still have the ability to change their order or cancel it entirely. Paying To pay for orders, a consumer may use a credit card or PayPal, which is authorized during the checkout process.Charges are assessed against the card when the order is placed.Our online store will use a security technology that works with the most common Internet browsers and makes it virtually impossible for unauthorized parties to read information sent by our consumers. We offer our customers a full refund for any reason if the customer returns the steak timer within thirty days from the date of sale in the same condition it was sold to the customer.After thirty days, we will not refund any money to a customer. Competition The electronic commerce market is intensely competitive. The market for information resources is more mature but also intensely competitive. We expect competition to continue to intensify in the future.Competitors include companies with substantial customer bases in the computer and other technical fields. There can be no assurance that we can maintain a competitive position against current or future competitors, particularly those with greater financial, marketing, service, and support, technical and other resources.Our failure to maintain a competitive position within the market could have a material adverse effect on our business, financial condition and results of operations. There can be no assurance that we will be able to compete successfully against current and future competitors, and competitive pressures faced by us may have a material adverse effect on our business, financial condition and results of operations. Marketing We intend to market our steak timer on our website, advertising by our distributors, if any, and through traditional sources such as magazines, newspapers and flyers/mailers in the United States, provided we have available advertising dollars.We may utilize inbound links that connect directly to our website from other sites. Potential customers can simply click on these links to become connected to our website from search engines and community and affinity sites. We also intend to obtain targeted email addresses through sellers who specialize in email lists and do email advertising. We will determine in the future if we will do our own email campaign or have a third party do it. Go Daddy along with others provide such services. -6- Insurance We do not maintain any insurance and do not intend to maintain insurance in the future.Because we do not have any insurance, if we are made a party of a products liability action, we may not have sufficient funds to defend the litigation.If that occurs a judgment could be rendered against us, which could cause us to cease operations. Employees; Identification of Certain Significant Employees We are a development stage company and currently have no employees, other than our officers and sole director.We intend to hire additional employees on an as needed basis. Offices Our offices are currently located at 12901 South Buttercup Lane, Spokane, Washington 99224. Our telephone number is (509) 991-5761.This is the home office of our President, Gregory Ruff.We do not pay any rent to Mr. Ruff and there is no agreement to pay any rent in the future. Government Regulation We are not currently subject to direct federal, state or local regulation other than regulations applicable to businesses generally or directly applicable to electronic commerce. However, the Internet is increasingly popular. As a result, it is possible that a number of laws and regulations may be adopted with respect to the Internet. These laws may cover issues such as user privacy, freedom of expression, pricing, content and quality of products and services, taxation, advertising, intellectual property rights and information security. Furthermore, the growth of electronic commerce may prompt calls for more stringent consumer protection laws. Several states have proposed legislation to limit the uses of personal user information gathered online or require online services to establish privacy policies. The Federal Trade Commission has also initiated action against at least one online service regarding the manner in which personal information is collected from users and provided to third parties. We will not provide personal information regarding our users to third parties. However, the adoption of such consumer protection laws could create uncertainty in Web usage and reduce the demand for our products. We are not certain how business may be affected by the application of existing laws governing issues such as property ownership, copyrights, encryption and other intellectual property issues, and import and export matters. The vast majority of such laws were adopted prior to the advent of the Internet. As a result, they do not contemplate or address the unique issues of the Internet and related technologies. Changes in laws intended to address such issues could create uncertainty in the Internet market place. Such uncertainty could reduce demand for services or increase the cost of doing business as a result of litigation costs or increased service delivery costs.In addition, because our services are available over the Internet in multiple states and foreign countries, other jurisdictions may claim that we are required to qualify to do business in each such state or foreign country. We are qualified to do business only in Nevada. Our failure to qualify in a jurisdiction where it is required to do so could subject it to taxes and penalties. It could also hamper our ability to enforce contracts in such jurisdictions. The application of laws or regulations from jurisdictions whose laws currently apply to our business could have a material adverse affect on our business, results of operations and financial condition. -7- Other than the foregoing, no governmental approval is needed for the sale of our steak timer. ITEM 1A. RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 1B. UNRESOLVED STAFF COMMENTS. None. ITEM 2. PROPERTIES. None. ITEM 3. LEGAL PROCEEDINGS. We are not a party to any litigation. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the fourth quarter, there were no matters submitted to a vote of our shareholders. -8- PART II ITEM 5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our stock is listed for trading on the Bulletin Board operated the Financial Industry Regulatory Authority (FINRA) on OTCBB under the symbol “KOKX.”There are no outstanding options or warrants to purchase, or securities convertible into, our common stock. Fiscal Year High Bid Low Bid Fourth Quarter: 10/1/09 to 12/31/09 $0 $0 Third Quarter: 7/1/09 to 9/30/09 $0 $0 Second Quarter: 4/1/09 to 6/30/09 $0 $0 First Quarter: 1/1/09 to 3/31/09 $0 $0 Fiscal Year High Bid Low Bid Fourth Quarter: 10/1/08 to 12/31/08 $0 $0 Third Quarter: 7/1/08 to 9/30/08 $0 $0 Second Quarter: 4/1/08 to 6/30/08 $0 $0 First Quarter: 1/1/08 to 3/31/08 $0 $0 Holders On March 15th, 2010, we had 29 shareholders of record of our common stock. Section 15(g) of the Securities Exchange Act of 1934 Our shares are covered by section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser's written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such as id and offer quotes, a dealers spread and broker/dealer compensation; the broker/dealer compensation, the broker/dealers’ duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers’ rights and remedies in cases of fraud in penny stock transactions; and, the FINRA’s toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. -9- Securities Authorized for Issuance Under Equity Compensation Plans We have no equity compensation plans and accordingly we have no shares authorized for issuance under an equity compensation plan. Status of Our Public Offering On June 25, 2009, our Form S-1 registration statement (SEC file no. 333-157878) was declared effective by the SEC.Pursuant to the S-1, we offered 1,000,000 shares minimum, 2,000,000 shares maximum at an offering price of $0.10per share in a direct public offering, without any involvement of underwriters or broker-dealers.On Dec 31, 2009, we just started our public offering and raised $158,500 by selling 792,500 shares of common stock at an offering price of $0.20 per share.Since completing our public offering, we have used $8,358 of the $158,500 proceeds as follows: legal fees of $5,858; audit fees of $0.00; and transfer agent fees of $2,500. ITEM 6. SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This section of the quarterly report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance.Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events.You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results of our predictions. We are a start-up corporation and have not yet generated or realized any revenues from our business operations.Our auditors have issued a going concern opinion.This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills.This is because we have not generated any revenues and no revenues are anticipated until we begin operations.There is no assurance we will ever reach this point. -10- We are not going to buy or sell any plant or significant equipment during the next twelve months.We believe we can satisfy our cash requirements during the next 12 months.We do not expect to purchase or sell plant or significant equipment.Further we do not expect significant changes in the number of employees. Results of Operations On December 30, 2008, we completed our private placement and sold 920,000 shares of common stock to 37 individuals and raised $92,000. During the year ended December 31, 2009, the company had no revenues and incurred operating expenses of $75,530, which were primarily comprised of product development, legal and accounting fees. During the comparable year ended December 31, 2008, the Company also had no revenues and incurred operating expenses of $18,800, which were primarily comprised of legal, accounting and licensing fees. After the preliminary patent search was done by Bergman & Jeckle in Spokane, Washington, management decided to file a patent on our process. A patent application was filed with the US Patent and Trademark Office in April 2009. Milestones Our specific goal is to begin developmental components of our business plan including developing our website, manufacturing our steak timer and selling the steak timer. We intend to accomplish the foregoing through the following milestones: 1. Complete the software programming to run the computer chip of the steak timer.Infinetix in Spokane, Washington completed the software program late in 2008.Design the electrical circuit board for the patent and prototype.Infinetix completed this drawing in January 2009.This drawing will also be used by our patent attorney for our patent application.Burn an LCD screen with characters for the display screen completed in July 2009. Select all the internal components such as the speaker, buttons, color design of timer, art work on timer completed in December 2009. Make are necessary adjustments to make timer smaller and sleeker and sexier and completed in Dec. 2010. Finalize design casing completed in Jan 2010. Completed the art work for the cardboard box packaging in March 2010. Completed the instruction manual in March 2010. 2. Our marketing program will include our website promotion and personal selling. Our president, Gregory Ruff, will do personal selling initially. He will be responsible for all phases of our operations.We have budgeted between $500 and $5,000 for marketing. Initial marketing efforts began in March 2010. 3. Within 6 months from the initiation of our marketing program, we believe that we will begin generating fees from the sale of our steak timer. In summary, we should be generating fees from the sale of our steak timer during the summer of 2010. -11- Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. We have not generated any revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns due to price and cost increases in services. To become profitable and competitive, we have to be able to attract customers and generate revenues.We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in additional dilution to existing shareholders. Liquidity and Capital Resources As of the date of this report, we have not generated any revenues.We are currently in the start-up stage of our operations. To meet our need for cash we raised $92,000 from our private placement. Since inception, we have issued a total of 7, 962, 500 shares of our common stock and received $253,300 of cash and $10, 000 of services. During the year ended December 31, 2009, KOKO paid net advances of $1, 100 bringing the advances from shareholders balance to $10,400 as of December 31, 2009 In July 2007, we issued 6,250,000 shares of common stock pursuant to the exemption from registration set forth in section 4(2) of the Securities Act of 1933.The purchase price of the shares was $4,100 and $10,000 was advanced by one director to our attorney for legal services provided to us.This was accounted for as an acquisition of shares. On December 30, 2008, we issued 920,000 shares of common stock to 37 individuals in consideration of $0.10 per share or a total of $92,000. The 920,000 shares so issued are being registered in this offering. The foregoing 920,000 shares of common stock were issued as restricted securities pursuant to the exemption from registration contained in Reg. 506 of the Securities Act of 1933. As of December 31, 2009, the Company had $156,057 in cash, which was its only asset. This compared to a cash balance of $84,340 as of December 31, 2008, again, its only asset. On December 31, 2009, the only liability was an advance from a shareholder of $10,400 and accounts payable of $407. Comparatively, on December 31, 2008, the Company had $10,560 of accounts payable and $11,500 in advances from a shareholder. In 2009, the company raised $158,500 by selling 792,500 shares of common stock at an offering price of $0.20 per share. The goal of the company is to complete its funding efforts in its total offering amount of $250,000. -12- ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 Balance Sheets F-2 Statements of Expenses F-3 Statements of Cash Flows F-4 Statement of Stockholders’ Deficiency F-5 Notes to Financial Statements F-6 -13- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors KOKO, Ltd. (a development stage company) Spokane, Washington We have audited the accompanying balance sheets of KOKO, Ltd. (a development stage company), as of December 31, 2009 and 2008 and the related statements of expenses, stockholders’ deficit and cash flows for the years ended then ended and the period from June 19, 2007, inception, to December 31, 2009. These financial statements are the responsibility of KOKO’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of KOKO as of December 31, 2009 and 2008 and the results of its operations and its cash flows for the years then ended and the period from inception through December 31, 2009 to described in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that KOKO will continue as a going concern. As discussed in Note 4 to the financial statements, KOKO has suffered a loss from operations, which raises substantial doubt about its ability to continue as a going concern.Management’s plans regarding those matters also are described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. MALONEBAILEY, LLP www.malonebailey.com Houston,Texas March 31, 2010 F-1 -14- KOKO, LTD. (A Development Stage Company) Balance Sheets December 31, December 31, ASSETS CURRENT ASSETS: Cash $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Advances from shareholder Total Current Liabilities Stockholders' Equity Preferred stock, $.00001 par, 100,000,000 shares authorized, no shares issued or outstanding - - Common stock, $.00001 par, 100,000,000 shares authorized, 7,962,500 and 7,170,000 shares issued and outstanding, respectively 80 72 Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Deficit Total Liabilities and Stockholders' Deficit $ $ F-2 The accompanying notes are an integral part of these financial statements. -15- KOKO, LTD. (A Development Stage Company) Statements of Expenses From Inception (June 19, 2007) Twelve Months Ended Through December 31, December 31, OPERATING EXPENSES: Legal fees $ $ Accounting fees Office expense License and fees Product development costs Total operating expenses Net Loss $ ) ) $ ) Weighted average number of common shares subscribed N/A Basic and diluted net loss per common share $ ) N/A F-3 The accompanying notes are an integral part of these financial statements. -16- KOKO, LTD. (A Development Stage Company) Statements of Changes in Stockholders' Equity (Deficit ) Deficit Accumulated Common Stock Issued Additional During the Paid-In Development Shares Amount Capital Stage Total BALANCE, June 19, 2007 (Date of inception) - Sale of common stock to founder at inception for cash at $.00026 50 - Sale of common stock for : Cash at $.01024 3 Services at $.01024 10 Net loss - - - ) ) BALANCE, December 31, 2007 $
